     Case 2:21-cv-05262-DSF-E Document 27 Filed 07/20/21 Page 1 of 2 Page ID #:3045



 1

 2

 3

 4

 5

 6

 7

 8

 9
10                      IN THE UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                  WESTERN DIVISION
13 NATIONAL FIRE PROTECTION                     Case No. 2:21-cv-05262-DSF (Ex)
14 ASSOCIATION, INC.,
                                                ORDER GRANTING STIPULATION
15        Plaintiff,                            EXTENDING TIME TO RESPOND TO
                                                COMPLAINT
16         v.
                                                Ctrm: 7D
17   UPCODES, INC.,                             Judge: Honorable Dale S. Fischer
18              Defendant.
19
20

21

22

23

24

25

26

27

28

                ORDER GRANTING STIPULATION EXTENDING TIME TO RESPOND TO
                        COMPLAINT / CASE NO. 2:21-CV-05262-DSF (Ex)
     Case 2:21-cv-05262-DSF-E Document 27 Filed 07/20/21 Page 2 of 2 Page ID #:3046



 1         The Court, having considered the Stipulation Extending Time to Respond to
 2   Complaint and the Declaration of Joseph C. Gratz in support thereof, hereby ORDERS as
 3   follows:
 4         UpCodes’ deadline to answer or otherwise respond to the Complaint shall be
 5   extended to 21 days after the Court’s ruling on NFPA’s pending motion for preliminary
 6   injunction (Dkt. 13).
 7         IT IS SO ORDERED.
 8    DATED: July 20, 2021
 9
                                          Honorable Dale S. Fischer
10                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           2
                ORDER GRANTING STIPULATION EXTENDING TIME TO RESPOND TO
                        COMPLAINT / CASE NO. 2:21-CV-05262-DSF (Ex)
